Citation Nr: 0807418	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
in July 2007 for the RO to schedule the veteran for a hearing 
which he had requested.  

A hearing was held on October 19, 2007, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file, 
and the case has since been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for remand:  To obtain a medical opinion and to 
obtain additional financial information regarding exclusions 
from the appellant's countable income.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the Board notes that a medical opinion was not 
obtained in connection with the claim for service connection 
for the cause of the veteran's death.  A death certificate 
indicates that the veteran died in February 2005.  The 
immediate cause of death was listed as sepsis due to a 
urinary tract infection due to dementia due to atrial 
fibrillation.  At the time of his death, the veteran was only 
service-connected for residuals of a comminuted fracture of 
the right humerus with radial nerve injury and paralysis.  
However, the Board also notes that the veteran's service 
medical records do show that he was involved in a motor 
vehicle accident and was thereafter treated for acute 
bilateral pyelitis and cystitis.  In addition, his post-
service medical records indicate that he continued to seek 
treatment for mild cystitis, a congenital atrophic right 
kidney, and a compensatory hypertrophic left kidney within 
one year of his separation from service.  In fact, the 
veteran did file a claim for service connection for those 
disabilities, but a November 1949 rating decision denied his 
claim.  The veteran continued to experience problems, and he 
filed another claim.  However, a December 1958 rating 
decision found that new and material evidence had not been 
submitted to reopen his claim for service connection for 
cystitis, congenital atrophy of the right kidney with 
nephrectomy, and compensatory hypertrophy of the left kidney.  
The Board notes that issues involved in a survivor's claim 
for cause of the veteran's death are decided without regard 
to any prior disposition of those issues during the veteran's 
lifetime.  See 38 C.F.R. § 20.1106.  

Nevertheless, the evidence of record does not include a 
medical opinion based on a complete review of the veteran's 
claims file that discusses the likelihood that the veteran's 
cause of his death was causally or etiologically related to 
his military service.  Therefore, the Board concludes that a 
medical opinion is needed in order to render a decision in 
this case.  38 C.F.R. § 3.159(c)(4).

In addition, the appellant seeks entitlement to nonservice-
connected death pension benefits as the veteran's surviving 
spouse.  In general, the surviving spouse of a veteran is 
entitled to receive nonservice-connected death pension 
benefits if the veteran had qualifying service and the 
surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2007).

Under applicable criteria, payments of death pension benefits 
are made at a specified annual maximum rate, reduced on a 
dollar-for-dollar basis by annualized countable income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2007).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2007).

Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.262.  Exclusions from 
countable income for the purpose of determining entitlement 
to pension also include amounts paid for a veteran's just 
debts, expenses of last illness and burial, to the extent 
such burial expenses were not reimbursed by VA. 38 C.F.R. § 
3.272.

The maximum annual rates of improved pension are specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  The rates of death pension 
benefits are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21.

The appellant's claim for death pension benefits was received 
by VA in February 2005, and the RO denied the claim on the 
basis that her income exceeds the maximum annual pension rate 
for a spouse.  It appears that the appellant's income 
consists of benefits from the Social Security Administration.  
However, the appellant's representative indicated at the 
hearing that the appellant should have had exclusions from 
her countable income, including unreimbursed medical 
expenses.  In this regard, the representative stated that 
there may be additional documentation regarding the medical 
expenses incurred while the appellant was helping to care for 
her husband.  Nevertheless, the exact amount of such medical 
expenses is unclear, and there may be additional financial 
information that has not been considered.  The appellant is 
advised that it is her responsibility to submit complete and 
accurate information regarding her income and expenses so 
that VA may reach an equitable determination on her claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and ask that, with the assistance of her 
representative, she provide information 
regarding her income and exclusions from 
income, including all unreimbursed 
medical expenses, for the period from 
February 2005 to the present.  She 
should be asked to provide the specific 
month and year such unreimbursed medical 
expenses were paid.

2.  The RO should then review the record 
and prepare a detailed accounting of the 
calculation of the appellant's countable 
income and exclusions from February 2005 
to the present.  The accounting should 
clearly show application of the formula 
for deducting unreimbursed medical 
expenses.  

3.  The veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including his service medical records, 
and to comment as to whether it was at 
least as likely as not that the 
veteran's service-connected disability 
was a principal or contributory cause of 
his death.  (The term "contributory 
cause of death" means one inherently 
not related to the principal cause; 
which contributed substantially or 
materially to cause death; which 
combined to cause death; or which aided 
or lent assistance to the production of 
death.  It is not sufficient that a 
disorder, may have casually shared in 
producing death, but rather there must 
be a causal connection.)

The examiner should also indicate 
whether it was at least as likely as not 
the veteran's sepsis, urinary tract 
infection, dementia, and atrial 
fibrillation were related to his 
military service or whether his death 
was otherwise causally or etiologically 
related to his military service.
(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  The RO should readjudicate the remaining issues 
on appeal.  If the benefits sought are not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless 
she is notified.


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


